Affirmed and Opinion Filed June 28, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01078-CR
                               No. 05-21-01079-CR

                   HUGO INFANTE-ESQUIVEL, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 195th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F20-35842-N & F21-33771-N

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
      A jury convicted appellant Hugo Infante-Esquivel of continuous sexual abuse

of a child and the trial court assessed punishment at fifty years in prison. In one

issue, appellant argues the judgment in each case should be reformed to reflect that

punishment was assessed by the court, not the jury. As modified, we affirm the

judgments.

                                    Discussion

      In the same issue in both cases, appellant argues the judgments should be

modified because they incorrectly state that punishment was assessed by the jury
when it was actually assessed by the trial court. The State agrees and argues that the

judgment in each case also incorrectly lists the name of the attorney for the State as

“Catherine Suggs” when it was Ann Duffy that represented the State. Additionally,

the State argues that the judgment in 05-21-01079-CR incorrectly describes the

offense for which the defendant was convicted as “Sex Abuse Continuous Chile

Under 14 Years of Age,” and incorrectly states that the statute for the offense was

“22.02 Penal Code” when it was 21.02 of the Texas Penal Code. We agree with all

these contentions.

      This Court has the power to modify an incorrect judgment to make the record

speak the truth when we have the necessary information before us to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

Appellate courts have the power to reform whatever the trial court could have

corrected by a judgment nunc pro tunc when the evidence necessary to correct the

judgment appears in the record. Asberry, 813 S.W.2d at 530.

      Accordingly, we reform the judgments as follows:

      The portion of each judgment entitled “Attorney for State” is changed
      from “Catherine Suggs” to “Ann Duffy.”

      The portion of each judgment entitled “Punishment Assessed by” is
      changed from “Jury” to “Court.”

      The portion of the judgment in 05-21-01079-CR entitled “Offense for
      Which Defendant Convicted” is changed from “SEX ABUSE
      CONTINUOUS CHILE UNDER 14 YEARS OF AGE” to “SEX
      ABUSE CONTINOUS CHILD UNDER 14 YEARS OF AGE.”
                                         –2–
      The portion of the judgment in 05-21-01079-CR entitled “Statute for
      Offense” is changed from “22.02 Penal Code” to “21.02 Penal Code.”
      As modified, we affirm the trial court’s judgments.




                                          /Lana Myers//
                                          LANA MYERS
211078f.u05                               JUSTICE
211079f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

HUGO INFANTE-ESQUIVEL,                       On Appeal from the 195th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-35842-N.
No. 05-21-01078-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The portion of the judgment entitled “Attorney for State” is changed
      from “Catherine Suggs” to “Ann Duffy.”
      The portion of the judgment entitled “Punishment Assessed by” is
      changed from “Jury” to “Court.”

As REFORMED, the judgment is AFFIRMED. The trial court is directed to

prepare a corrected judgment that reflects the modifications made in this Court’s

opinion and judgment in this case.

Judgment entered this 28th day of June, 2022.




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

HUGO INFANTE-ESQUIVEL,                       On Appeal from the 195th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F21-33771-N.
No. 05-21-01079-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The portion of the judgment entitled “Attorney for State” is changed
      from “Catherine Suggs” to “Ann Duffy.”
      The portion of the judgment entitled “Punishment Assessed by” is
      changed from “Jury” to “Court.”

      The portion of the judgment entitled “Offense for Which Defendant
      Convicted” is changed from “SEX ABUSE CONTINUOUS CHILE
      UNDER 14 YEARS OF AGE” to “SEX ABUSE CONTINUOUS
      CHILD UNDER 14 YEARS OF AGE.”
      The portion of the judgment entitled “Statute for Offense” is changed
      from “22.02 Penal Code” to “21.02 Penal Code.”

As REFORMED, the judgment is AFFIRMED. The trial court is directed to

prepare a corrected judgment that reflects the modifications made in this Court’s

opinion and judgment in this case.

Judgment entered this 28th day of June, 2022.

                                       –5–